BLD-167                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-3948
                                       ___________

                                  JOHN PETRUCELLI,
                                             Appellant

                                             v.

                            KRISTIN RUSIN, Court reporter
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                             (D.C. Civil No. 4-14-cv-01214)
                           District Judge Matthew W. Brann
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
           or Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 3, 2016

              Before: FUENTES, KRAUSE and SCIRICA, Circuit Judges

                              (Opinion filed: March 8, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             1
       Pro se appellant John Petrucelli appeals from the judgment of the United States

District Court for the Middle District of Pennsylvania in his § 1983 action. As the appeal

does not present a substantial question, we will summarily affirm the decision of the

District Court.

       Petrucelli initiated this § 1983 action in 2014 against Kristin Rusin, the court

reporter during a number of Petrucelli’s criminal hearings in the Southern District of New

York, where Petrucelli was sentenced to life in prison in 2003 on murder and

racketeering charges. Petrucelli alleges that Rusin altered, destroyed, or incompletely

transcribed audio recordings from his hearings, depriving him the ability to raise certain

issues on appeal. Petrucelli filed this action in the Middle District of Pennsylvania,

where he is currently incarcerated at FCI-Allenwood. Rusin, who currently resides in

Nevada and claims to have no contacts with Middle District of Pennsylvania, filed a

motion to dismiss for lack of personal jurisdiction on March 17, 2015. On October 19,

2015 the Magistrate Judge recommended that Rusin’s motion be granted, and in a

November 19, 2015 order, the District Court adopted the Report and Recommendation in

full, over Petrucelli’s objections, and directed the Clerk to close the case. Petrucelli filed

a timely notice of appeal from this order on December 9, 2015. Our Clerk advised

Petrucelli that his appeal faced dismissal under 28 U.S.C. § 1915 or summary action and

invited him to file a response. He has done so.




                                              2
                                             II.

       We have jurisdiction under 28 U.S.C. § 1291. “We review a district court's

decision that it possesses or lacks personal jurisdiction de novo [but review] factual

findings . . . for clear error.” Telcordia Tech Inc. v. Telkom SA Ltd., 458 F.3d 172, 176

(3d Cir. 2006). We may summarily affirm the District Court where “it clearly appears

that no substantial question is presented or that subsequent precedent or a change in

circumstances warrants such action.” 3d Cir. I.O.P. 10.6 (2015).

       When a defendant challenges a court’s exercise of personal jurisdiction in a

12(b)(2) motion, the plaintiff bears the burden of establishing personal jurisdiction by a

preponderance of the evidence and must do so by “establishing with reasonable

particularity sufficient contacts between the defendant and the forum state.” Mellon Bank

(East) PSFS, Nat’l Ass'n v. Farino, 960 F.2d 1217, 1223 (3d Cir. 1992) (internal

quotations omitted).

       Federal Rule of Civil Procedure 4(e) authorizes federal courts to exercise

“personal jurisdiction over non-resident defendants to the extent permissible under the

law of the state where the district court sits.” Pennzoil Prods. Co. v. Colelli & Assocs.,

Inc., 149 F.3d 197, 200 (3d Cir. 1998). Pennsylvania’s long-arm statute permits courts to

exercise personal jurisdiction over nonresident defendants “to the fullest extent allowed

under the Constitution of the United States” and “based on the most minimum contact

with this Commonwealth allowed under the Constitution.” 42 Pa. Cons. Stat. § 5322(b).

The Due Process Clause of the Fourteenth Amendment requires that a non-resident
                                              3
defendant have certain minimum contacts with a forum state – contacts that would

provide the defendant “fair warning” that he might be sued there – before a federal court

in that forum can constitutionally exercise personal jurisdiction over that defendant.

Kehm Oil Co. v. Texaco, Inc., 537 F.3d 290, 299-300 (3d Cir. 2008) (quoting Burger

King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985)).

       Personal jurisdiction may be general or specific; “[g]eneral jurisdiction exists

when a defendant has maintained systematic and continuous contacts with the forum

state.” Marten v. Godwin, 499 F.3d 290, 296 (3d Cir. 2007). Specific jurisdiction, on the

other hand, requires a court to conduct a three-part inquiry: “First, the defendant must

have purposefully directed [its] activities at the forum. Second, the litigation must arise

out of or relate to at least one of those activities. And third, if the prior two requirements

are met, a court may consider whether the exercise of jurisdiction otherwise comport[s]

with fair play and substantial justice.” O'Connor v. Sandy Lane Hotel Co., Ltd., 496 F.3d
312, 317 (3d Cir. 2007) (internal citations and quotations omitted).

       Here, with respect to general jurisdiction, the District Court found that the facts

plead indicated that Rusin has systematic contact with only the states of New York and

Nevada – she resided in New York during Petrucelli’s criminal proceedings and then

relocated to Reno, Nevada. The facts indicate no contact with Pennsylvania.

       As to specific jurisdiction, the District Court accurately observed that the

complained-of conduct was directed at New York – the state of Petrucelli’s criminal

proceedings – and that the only connection Petrucelli’s criminal proceeding has with the
                                               4
Middle District of Pennsylvania is that he is now, thirteen years after his conviction,

serving a portion of his life sentence at FCI-Allenwood.

         We have nothing to add to the District Court’s reasoning.1 Because it is plain that

the District Court lacked personal jurisdiction over Rusin, we will summarily affirm the

judgment of the District Court.




1
    We have considered Petrucelli’s arguments on appeal, but are unpersuaded by them.
                                              5